MEMORANDUM
EDELSTEIN, Chief Judge.
On September 16, 1975, International Business Machines 'Corporation, defendant in this action, presented to the court for filing a “Notice of Motion to.Strike Certain of Plaintiff’s Trial Exhibits Admitted into Evidence,” dated September 15, 1975, together with supporting papers. No proof of service was submitted with those papers at that time or at any time thereafter. According to the court’s daily statement in the New York Law Journal and a recent memorandum decision of this court, United States v. IBM, 69 Civ. 200, Memorandum (S.D.N.Y., filed May 21, 1975), proof of service must be submitted to the court contemporaneously with motion papers.
IBM’s papers have in the past been rejected by this court for failure of counsel to comply with the proof of service requirement, United States v. IBM, supra, as well as for other procedural defects, United States v. IBM, *61968 F.R.D. 613, Memorandum (S.D.N.Y. .1975). Despite the court’s repeated admonitions and attempts to bring IBM into compliance with the applicable procedural rules, once again defendant’s papers are flagrantly defective, and once again they will be rejected by this court.